                                                                                                                        it   ,' j' &r::::o·
                                                                                                                                     ..
                                                                                                                             j. ,,.,,.   m   '

"',   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT CO                                         ,EP1'!'

                                               SOUTHERN DISTRICT OF CALIFORNIA ;('.l' irw ·.' .,,. ",., ,:r 'l'                                       ~.,o.,~~e
                                                                                                                         \I~-, i:11:,,, f"!,li('T COURT
                                                                                                                                                 ',•, 1

                    UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE                                            ~
                                       V.                                 (For Offenses Committed On or After November I, 1987)

               ANTONIO URIEL BAUTISTA-RAMIREZ                                Case Number:          19CR1549-DMS

                                                                          Amber Rabon-Luna CJA
                                                                          Defendant's Attorney
      USM Number                       84545298
      D -
      THE DEFENDANT:
      IZI pleaded guilty to count(s)        1 of the Information

      D   was found guilty on couot(s)
          after a olea of not ruiltv.
      Accordingly, the defendant is adjudged guilty of such couot(s), which involve the following offense(s):
                                                                                                                                           Count
      Title & Section                   Nature of Offense                                                                                Number(s)
      8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                                                  I




          The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      D     The defendant has been found not guilty on couot(s)
      D     Couot(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                          dismissed on the motion of the United States.

            Assessment: $100.00


      D     JVTA Assessment*:
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      IZI   No fine                D Forfeiture pursuant to order filed                                                      , included herein.
             IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.

                                                                          June 27 2012
                                                                          Date oflmposition of Sentence



                                                                          HON.D~r~~
                                                                         UNITED STATES DISTRICT JUDGE
    I

t   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                   ANTONIO URIEL BAUTISTA-RAMIREZ                                            Judgment - Page 2 of 2
    CASE NUMBER:                 19CR1549-DMS

                                                         IMPRISONMENT
        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
        SIX (6) MONTHS.




        •     Sentence imposed pursuant to Title 8 USC Section l326(b).
        •     The court makes the following recommendations to the Bureau of Prisons:




        •     The defendant is remanded to the custody of the United States Marshal.

        •     The defendant must surrender to the United States Marshal for this district:
              •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              •    as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
        •     Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                              RETURN

    I have executed this judgment as follows:

             Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                           By                     DEPUTY UNITED STATES MARSHAL



                                                                                                             19CR1549-DMS
